DETAILED ACTION
This is the first Office action on the merits based on the 16/316,927 application filed on 01/10/2019 and applicant’s preliminary amendments filed 08/23/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 08/23/2019, claims 10, 11, 18, and 19 were cancelled, claims 1-9, 12-17, 20, 21, 23, and 24  were amended, and new claim 25 was added.  Claims 1-9, 12-17, and 20-25, as filed on 08/23/2019, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2019 and 05/18/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informality:
The title of the invention, “Respiratory Device and System for Exercising and Analysing Respiration of a Subject,” should be --- Respiratory Device and System for Exercising and Analyzing Respiration of a User ---.
Appropriate correction is required.

Claim Objections
Claims 1-5, 8, 9, 12, 17, 21, 22, 24, and 25 are objected to because of the following informalities:
In claim 1, the limitations “A respiratory system for exercising and analysing respiration of a subject comprising:
-	a breathing unit comprising:
a mouthpiece fluidly connecting:
-	at least one inhalation air way having an adjustable inhalation air flow resistance, and
-	at least one exhalation air way having an adjustable exhalation air flow resistance,
wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are separate and configured to operate independently of each other, and
an electronic sensor unit comprising
-	at least one pressure sensor for measuring air pressure in the mouthpiece, and
-	a processing unit for at least one of collecting, storing or transmitting air pressure data.” are recited in lines 1-16.
The use of bulleted formatting to identify and distinguish between structures of applicant’s invention should be avoided.  Applicant is suggested to amend claim 1, lines 1-16, as follows to remove the bulleted formatting and to correct minor informalities:
--- A respiratory system for exercising and analyzing respiration of a user, the respiratory system comprising:
a breathing unit comprising a mouthpiece and an electronic sensor unit;
wherein the mouthpiece fluidly connects:
at least one inhalation air way having an adjustable inhalation air flow resistance, and
at least one exhalation air way having an adjustable exhalation air flow resistance;
wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are separate and configured to operate independently of each other; and
wherein the electronic sensor unit comprises:
at least one pressure sensor for measuring air pressure in the mouthpiece, and
a processing unit for at least one of collecting, storing or transmitting air pressure data. ---.
 In claim 2, lines 1-2, “The respiratory system according to claim 1, the electronic sensor unit further comprising” should be --- The respiratory system according to claim 1, wherein the electronic sensor unit further comprises ---.
In claim 2, line 3, “air pressure data” should be --- the air pressure data ---.
In claim 3, the limitations “The respiratory system according to claim 1, further comprising a software application executable on a remote device and configured for executing the steps of:
continuously receiving said air pressure data via a receiver on the remote device,
processing the air pressure data by means of the remote device to provide real-time breathing data representing inhaled air pressure, inhaled air flow rate, exhaled air pressure, exhaled air flow rate and one or more of: inhaled respiratory tract volume, exhaled respiratory tract volume, inhaled respiratory muscle strength, exhaled respiratory muscle strength, inhaled respiratory muscle explosive strength and exhaled respiratory muscle explosive strength,
displaying at least a part of the real-time breathing data on a screen of the remote device, and
comparing real-time breathing data to stored breathing data of a predefined personal breathing routine.” are recited in claim 3, lines 1-13.
The use of bulleted formatting to identify and distinguish between the steps of applicant’s invention should be avoided.  Applicant is suggested to amend claim 3, lines 1-13, as follows to remove the bulleted formatting and to correct minor informalities:
--- The respiratory system according to claim 1, further comprising a software application executable on a remote device and configured for executing the steps of:
continuously receiving said air pressure data via a receiver on the remote device;
processing the air pressure data by using the remote device to provide real-time breathing data representing inhaled air pressure, inhaled air flow rate, exhaled air pressure, exhaled air flow rate, and one or more of: inhaled respiratory tract volume, exhaled respiratory tract volume, inhaled respiratory muscle strength, exhaled respiratory muscle strength, inhaled respiratory muscle explosive strength and exhaled respiratory muscle explosive strength;
displaying at least a part of the real-time breathing data on a screen of the remote device; and
comparing the real-time breathing data to stored breathing data of a predefined personal breathing routine. ---.
In claim 4, the limitations “wherein the software application is further configured for executing the steps of:
i. if inhalation real-time breathing data differs from inhalation stored breathing data by more than a first predefined threshold then adjust the inhalation air flow resistance or provide guidance to a user to adjust inhalation air flow resistance, 
    and/or
ii. if exhalation real-time breathing data differs from exhalation stored breathing data by more than a second predefined threshold then adjust the exhalation air flow resistance or provide guidance to a user to adjust exhalation air flow resistance.” are recited in claim 4, lines 2-9.
The use of numbered formatting to identify and distinguish between the steps of applicant’s invention should be avoided.  Applicant is suggested to amend claim 4, lines 2-9, as follows to remove the numbered formatting and to correct minor informalities:
--- wherein the software application is further configured for executing the steps of:
if inhalation real-time breathing data differs from inhalation stored breathing data by more than a first predefined threshold then adjust the adjustable inhalation air flow resistance or provide guidance to the user to adjust the adjustable inhalation air flow resistance; and/or
if exhalation real-time breathing data differs from exhalation stored breathing data by more than a second predefined threshold then adjust the adjustable exhalation air flow resistance or provide guidance to the user to adjust the adjustable exhalation air flow resistance. ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 4, see below.
In claim 5, “are adjustable air flow resistance setting turn buttons” should be --- are respectively adjustable air flow resistance setting turn buttons ---.
In claim 8, lines 2-3, “for measuring air pressure is incorporated in the detachable electronic sensor unit” should be --- for measuring the air pressure is incorporated in the electronic sensor unit ---.
In claim 9, lines 1-3, “the detachable electronic sensor unit further comprising two air resistance setting detectors and wherein one resistance setting detector” should be  --- wherein the electronic sensor unit further comprises two air resistance setting detectors, and wherein one of the two air resistance setting detectors ---.
In claim 9, line 4, “and the other resistance setting detector” should be --- and the other of the two air resistance setting detectors ---.
In claim 12, line 2, “a housing of the breathing unit” should be --- the housing of the breathing unit ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 7, see below.
In claim 17, line 2, “the detachable electronic sensor unit” should be  --- the electronic sensor unit ---.
In claim 17, line 3, “and wherein the detachable electronic sensor unit” should be  --- , and wherein the electronic sensor unit ---.
In claim 21, line 3, “adjustable exhalation air flow resistance” should be --- the adjustable exhalation air flow resistance ---.
In claim 22, line 1, “the sensors” should be --- the sensors for reading the positions ---.
In claim 22, lines 2-3, “adjustable exhalation air flow resistance” should be --- the adjustable exhalation air flow resistance ---.
In claim 24, line 2, “the sensors” should be --- the magnetic sensors ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 24, see below.
In claim 25, lines 2-3, “a pressure air way defined by the mouthpiece, the inhalation air way and the exhalation air way” should be --- a pressure airway defined by the mouthpiece, the at least one inhalation air way, and the at least one exhalation air way ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 12-17, 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 3, the limitation “The respiratory system according to claim 1, wherein the software application is further configured for executing the steps of” is recited in lines 1-2.  There is insufficient antecedent basis for “the software application” in this limitation in the claim.  However, in claim 3, the limitation “further comprising a software application executable on a remote device and configured for executing the steps of” is recited in lines 2-3.  Accordingly, applicant is suggested to amend claim 4, line 1, from “The respiratory system according to claim 1” to  --- The respiratory system according to claim 3 ---.
Regarding claim 7, which depends from claim 1, the limitation “wherein the electronic sensor unit is detachable from the breathing unit” is recited in lines 1-2.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the electronic sensor unit is a structure of applicant’s invention distinct from the breathing unit.  Specifically, claim 1, lines 3-16, recite that the breathing unit comprises the electronic sensor unit.  Applicant is suggested to amend the limitation to --- wherein the electronic sensor unit is detachable from a housing of the breathing unit ---.  Refer to the specification, as originally filed, page 7, line 32, through page 8, line 9, and Figures 3A-3B.
Claims 8, 9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 7, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 13, which depends from claim 7, the limitation “wherein the attachment connection between the breathing unit and the electronic sensor unit is airtight” is recited in line 2-3.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the electronic sensor unit is a structure of applicant’s invention distinct from the breathing unit.  In addition, there is insufficient antecedent basis for “the attachment connection” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein an attachment connection between the housing of the breathing unit and the electronic sensor unit is airtight ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 7, see above.  Refer as well to the specification, as originally filed, page 7, line 32, through page 8, line 9, and Figures 3A-3B.
Regarding claim 16, which indirectly depends from claim 1, the limitation “wherein the breathing unit further comprises a pressure airway and wherein the air pressure sensor is located in the electronic sensor unit and configured to measure the relative air pressure in the pressure air way” is recited in line 2-4.  The limitation renders the claim indefinite because it is unclear whether or not “the air pressure sensor” refers to the “at least one pressure sensor” of the electronic sensor unit (claim 1, lines 12-14).  In addition, there is insufficient antecedent basis for “the relative air pressure” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the breathing unit further comprises a pressure airway, and wherein the at least one pressure sensor is located in the electronic sensor unit and configured to measure a relative air pressure in the pressure airway ---.
Regarding claim 20, which depends from claim 7, the limitation “wherein the electronic sensor unit is detached and excluded from the breathing unit” is recited in line 2-3.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the electronic sensor unit is a structure of applicant’s invention distinct from the breathing unit.  Applicant is suggested to amend the limitation to --- wherein the electronic sensor unit is detached and excluded from the housing of the breathing unit ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 7, see above.  Refer as well to the specification, as originally filed, page 7, line 32, through page 8, line 9, and Figures 3A-3B.
Regarding claim 23, which depends from claim 22, the limitation “wherein the magnetic sensors are provided outside a circular circumference of flow resistance setting turn buttons, thereby indicating a position of a magnet on the turn button” is recited in lines 1-3.  The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the flow resistance setting turn buttons (claim 23, lines 2-3) relative to a structure of the breathing unit as a whole.  In addition, the limitation renders the claim indefinite because it is unclear whether or not “a magnet on the turn button” is the same as, different from, and/or in addition to the magnets provided with the adjustable inhalation and exhalation air flow resistances, as recited in claim 22, lines 2-3.  Further, there is insufficient antecedent basis for “the turn button” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are respectively adjustable air flow resistance setting turn buttons provided with the magnets, and wherein the magnetic sensors are provided outside a circular circumference of each of the adjustable air flow resistance setting turn buttons, thereby respectively indicating positions of the magnets on the corresponding adjustable air flow resistance setting turn button ---.  Refer to Figures 4A-5 and 8.
Regarding claim 24, which depends from claim 22, the limitation “wherein the sensors are arranged to determine a rotational position of a turn button” is recited in lines 1-2.  The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the turn button (claim 24, line 2) relative to a structure of the breathing unit as a whole.  Applicant is suggested to amend the limitation to --- wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are respectively adjustable air flow resistance setting turn buttons provided with the magnets, and wherein the magnetic sensors are arranged to determine a rotational position of the adjustable air flow resistance setting turn buttons ---.  Refer to Figures 4A-5 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyapko (EP 3141289 A1).
Regarding claim 1, Lyapko discloses a respiratory system (Figure 42) for exercising and analysing respiration of a subject comprising:
- 	a breathing unit (Figure 32) comprising:
a mouthpiece (the housing 4 together with the connection means 6; Figures 32 and 42) fluidly connecting:
- 	at least one inhalation air way (the cavity 2b; Figure 32) having an adjustable inhalation air flow resistance (the adjustable throttling device 68; Figure 32), and
- 	at least one exhalation air way (the cavity 2a; Figure 32) having an adjustable exhalation air flow resistance (the adjustable throttling device 60; Figure 32),
wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are separate and configured to operate independently of each other “Such an execution of the breathing exerciser provides the separate and independent regulation of the inhalation resistance and the exhalation resistance with the adjustable throttling devices 68 and 60”; paragraph 0172), and
an electronic sensor unit (the sensors 90 together with the processor 92; paragraphs 0196-0199; Figures 41 and 42) comprising
- 	at least one pressure sensor (“the sensors 90, such as the breathing mixture pressure sensor”; paragraphs 0196-0199; Figures 41 and 42) for measuring air pressure in the mouthpiece (paragraphs 0196-0199; Figures 41 and 42), and
- 	a processing unit (the processor 92; paragraph 0199; Figure 42) for at least one of collecting, storing or transmitting air pressure data (paragraphs 0196-0199; Figure 42).
Regarding claim 4, Lyapko further discloses the software application (the predetermined operating mode algorithms of the processor 92; paragraph 0199) is further configured for executing the steps of:
i. if inhalation real-time breathing data differs from inhalation stored breathing data by more than a first predefined threshold then adjust the inhalation air flow resistance or provide guidance to a user to adjust inhalation air flow resistance (paragraphs 0196-0199), and/or
ii. if exhalation real-time breathing data differs from exhalation stored breathing data by more than a second predefined threshold then adjust the exhalation air flow resistance or provide guidance to a user to adjust exhalation air flow resistance (paragraphs 0196-0199).
Regarding claim 5, Lyapko further discloses wherein the adjustable inhalation air flow resistance and the adjustable exhalation air flow resistance are adjustable air flow resistance setting turn buttons (“Each of adjustable throttling device 60, 62, 64, 66, 68, 70 may be carried out in form of the pair cylindrical cups - the outer cup and inner cup, said inner cup is installed in said outer cup to be rotated (FIG. 40).”; paragraph 0191 and paragraphs 0192-0195).
Regarding claim 6, Lyapko further discloses wherein the at least one pressure sensor is arranged to measure inhaled air pressure and exhaled air pressure (paragraphs 0196-0199; Figures 41 and 42).
Regarding claim 21, Lyapko further discloses wherein the breathing unit comprises sensors for reading positions of the adjustable inhalation air flow resistance and adjustable exhalation air flow resistance (the handles 88 and the rotary positions thereof that control the adjustable throttling devices 60, 68; paragraphs 0191-0195; Figure 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-9, 12-17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyapko (EP 3141289 A1) in view of Halliday (WO 2015/120435 A1).
Regarding claim 2, Lyapko discloses the invention as substantially claimed, see above, and further discloses wherein the electronic sensor unit further comprising a transmitter for continuously transmitting air pressure data in real-time (“In any of the embodiment of the invention, the sensors 90, such as the breathing mixture pressure sensor and/ or respiratory mixture composition sensor and/or mixture flow rate sensor, can be installed in at least one of the chambers (channels) and carried out with visualization means 91 to read out said sensors 90 data and visualize to the user the information about the operating exerciser modes.”; paragraph 0196; Figure 42).
However, Lyapko is silent as to: a wireless transmitter.
Halliday teaches an analogous respiratory system (Figures 1-7) comprising a wireless transmitter for transmitting air pressure data (“In some embodiments, one or more of a valve, cassette or dead space introducing member further includes one or more of a pressure measurement member (e.g., a spirometer or piezoelectric circuit), GPS component, wireless communication circuitry, battery and programming to provide information concerning one or more of time, position, pressure and breaths to a distal receiver.” (paragraph 0008); “the present invention can include a wireless communication member to communicate results to a receiving device (e.g., a handheld computer or physician's computer or server)” (paragraph 00144)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic sensor unit of Lyapko’s invention such that the transmitter is wireless, as taught by Halliday, in order to “communicate results to a receiving device (e.g., a handheld computer or physician's computer or server)” (Halliday: paragraph 00144).
Regarding claim 7, Lyapko discloses the invention as substantially claimed, see above, fails to disclose: wherein the electronic sensor unit is detachable from the breathing unit.
Halliday teaches an analogous respiratory system (Figures 1-7) wherein an electronic sensor unit (the button 800, wherein “electronics, including one or more of pressure sensors, flow rate sensors, timer, GPS, audio or visual display, tactile/vibration alarms, etc, may be incorporated into button 800”; paragraph 00169; Figures 3, 5, and 6) is detachable from a breathing unit (“button interface 802 of button 800 permits removable insertion of button 800 into the complementary structure of external ends interfaces 751 or 752” of the device 700; paragraph 0169; Figures 3-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic sensor unit of Lyapko’s invention such that it is detachable from the breathing unit, as taught by Halliday, in order to permit removable insertion of the electronic sensor unit into a complimentary structure of the breathing unit (Halliday: paragraph 00169).
Regarding claim 8, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the at least one pressure sensor for measuring air pressure is incorporated in the detachable electronic sensor unit (Halliday: “electronics, including one or more of pressure sensors, flow rate sensors, timer, GPS, audio or visual display, tactile/vibration alarms, etc, may be incorporated into button 800”; paragraph 00169; emphasis added).
Regarding claim 9, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the detachable electronic sensor unit (Halliday teaches detachability of the electronic sensor unit; paragraph 00169) further comprising two air resistance setting detectors (Lyapko: Figures 41 and 42) and wherein one resistance setting detector is associated with the adjustable inhalation air flow resistance (Lyapko: Figures 41 and 42) and the other resistance setting detector is associated with the adjustable exhalation air flow resistance (Lyapko: Figures 41 and 42).
Regarding claim 12, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the electronic sensor unit is detachably mounted to a housing of the breathing unit (Halliday: “button interface 802 of button 800 permits removable insertion of button 800 into the complementary structure of external ends interfaces 751 or 752” of the device 700; paragraph 0169; Figures 3-6).
Regarding claim 13, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, but is silent as to: wherein the attachment connection between the breathing unit and the electronic sensor unit is airtight.
Lyapko teaches in an alternative embodiment (Figure 6; paragraphs 0072 and 0124) wherein an attachment connection between the breathing unit (the second chamber of Figure 6) and an additional component (the sleeve 19; Figure 6; paragraphs 0072 and 0124) is airtight (“the sleeve hermetically connected with the third chamber and mounted on the second chamber housing”; paragraph 0072; Figure 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the attachment connection between the breathing unit and the electronic sensor unit of Lyapko’s invention modified in view of Halliday such that it is airtight, as taught by Lyapko, in order to control fluid communication of the breathing unit with the atmosphere (Lyapko: Figure 6; paragraphs 0072 and 0124).
Regarding claim 14, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the electronic sensor unit is a cassette accommodating all electronic parts of the breathing unit (Halliday: paragraph 0169; Figures 2, 3, 5, and 6).
Regarding claim 15, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the breathing unit further comprises a pressure airway, wherein the pressure airway is configured to connect an inner volume of the breathing unit with the at least one pressure sensor (Halliday: “In one embodiment, button 800 includes a sensor (e.g., a pressure sensor available from Honeywell or other sensor type device) that fits into an aperture (not shown) formed on the body of device 700 that permits the sensor to enter into the interior space 717 of device 700.”; paragraph 0169).
Regarding claim 16, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the breathing unit further comprises a pressure airway and wherein the air pressure sensor is located in the electronic sensor unit and configured to measure the relative air pressure in the pressure air way (Halliday: “In one embodiment, button 800 includes a sensor (e.g., a pressure sensor available from Honeywell or other sensor type device) that fits into an aperture (not shown) formed on the body of device 700 that permits the sensor to enter into the interior space 717 of device 700.”; paragraph 0169).
Regarding claim 17, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the detachable electronic sensor unit is configured for snap-fitting to a main unit of the breathing unit (Halliday: “button interface 802 of button 800 permits removable insertion of button 800 into the complementary structure of external ends interfaces 751 or 752” of the device 700 (paragraph 0169; Figures 3-6), and the button interface 802 appears to be capable of being a snap-fitting connection; Figures 3-6) and wherein the detachable electronic sensor unit comprises one part of a snap connection (the button interface 802 of the button 800 appears to be capable of being one part of the snap-fitting connection; Figures 3-6) and the main unit comprises another part of the snap connection (the complementary structure of external ends interfaces 751 or 752” of the device 700 appear to be capable of being another part of the snap-fitting connection; paragraph 0169; Figures 3-6).
Regarding claim 20, Lyapko in view of Halliday teaches the invention as substantially claimed, see above, and further teaches wherein the breathing unit is washable in water in a configuration wherein the electronic sensor unit is detached and excluded from the breathing unit (Lyapko’s Figure 32, which illustrates the breathing unit detached and excluded from the electronic sensor unit, appears capable of being washable in water.).
Regarding claim 25, Lyapko discloses the invention as substantially claimed, see above, fails to disclose: wherein said at least one pressure sensor is located external to a pressure air way defined by the mouthpiece, the inhalation air way and the exhalation air way.
Halliday teaches an analogous respiratory system (Figures 1-7) wherein at least one pressure sensor (“electronics, including one or more of pressure sensors, flow rate sensors, timer, GPS, audio or visual display, tactile/vibration alarms, etc, may be incorporated into button 800”; paragraph 00169; Figures 2, 3, 5, and 6; emphasis added) is located external to a pressure air way (“hollow portion interior space 717 in fluid communication with mouthpiece 740 and modules 720 and 722”; paragraph 00165; Figures 2, 3, 5, and 6) defined by a mouthpiece, an inhalation air way and an exhalation air way (paragraph 00165; Figures 2, 3, 5, and 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one pressure sensor of Lyapko’s invention such that it is located external to a pressure air way defined by the mouthpiece, the inhalation air way and the exhalation air way, as taught by Halliday, in order to permit removable insertion of the electronic sensor unit into a complimentary structure of the breathing unit (Halliday: paragraph 00169).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyapko (EP 3141289 A1) in view of Shiner (US 2016/0150998).
Regarding claim 3, Lyapko discloses the invention as substantially claimed, see above, and further discloses a software application (the predetermined operating mode algorithms of the processor 92; paragraph 0199) executable on a remote device (the visualization means 91 together with the monitor 93; paragraphs 0196-0199; Figure 42) and configured for executing the steps of:
continuously receiving said air pressure data via a receiver on the remote device (“In any of the embodiment of the invention, the sensors 90, such as the breathing mixture pressure sensor and/ or respiratory mixture composition sensor and/or mixture flow rate sensor, can be installed in at least one of the chambers (channels) and carried out with visualization means 91 to read out said sensors 90 data and visualize to the user the information about the operating exerciser modes.”; paragraph 0196; Figure 42),
processing the air pressure data by means of the remote device to provide real-time breathing data representing inhaled air pressure, inhaled air flow rate, exhaled air pressure, exhaled air flow rate (paragraphs 0196-0199; Figure 42),
displaying at least a part of the real-time breathing data on a screen of the remote device (paragraphs 0196 and 0199; Figure 42), and
comparing real-time breathing data to stored breathing data of a predefined personal breathing routine (paragraphs 0198-0199).
However, Lyapko is silent as to: the real-time breathing data representing one or more of: inhaled respiratory tract volume, exhaled respiratory tract volume, inhaled respiratory muscle strength, exhaled respiratory muscle strength, inhaled respiratory muscle explosive strength and exhaled respiratory muscle explosive strength.
Shiner teaches an analogous respiratory system (Figure 7) wherein real-time breathing data (“the PFT is a respiratory muscle endurance test that is performed by the breathing device 100 and one of the instantaneous mechanical pulmonary properties is instantaneous respiratory muscle endurance data during a plurality of instants, optionally continuous, of the PFT” (paragraph 0146); “the PFT is a muscle strength test that is performed by the breathing device 100 and one of the instantaneous mechanical pulmonary properties is instantaneous respiratory muscle strength data during a plurality of instants, optionally continuous, of the PFT” (paragraph 0147)) represents one or more of: inhaled respiratory tract volume, exhaled respiratory tract volume, inhaled respiratory muscle strength, exhaled respiratory muscle strength, inhaled respiratory muscle explosive strength and exhaled respiratory muscle explosive strength (paragraph 0146; “An example of a muscle strength test is an explosive muscle strength test in which the mouth pressure is recorded while performing a inspiratory or expiratory effort against an obstructed airway for at least one second, see, A. Ratnovsky, D. Elad, U. Zaretsky and R. J. Shiner, A technique for global assessment of respiratory muscle performance at different lung volumes, Physiol. Meas. 20 (1999) 37-51, which is incorporated herein by reference.”; paragraph 0147; emphasis added).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the processing of the air pressure data of Lyapko’s invention to include one or more of inhaled respiratory tract volume, exhaled respiratory tract volume, inhaled respiratory muscle strength, exhaled respiratory muscle strength, inhaled respiratory muscle explosive strength, and exhaled respiratory muscle explosive strength, as taught by Shiner, in order to enable muscle endurance and strength testing of the user’s respiration with the respiratory system (Shiner: paragraphs 0146-0147).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Lyapko (EP 3141289 A1); Halliday (WO 2015/120435 A1); Shiner (US 2016/0150998)) fails to teach or render obvious a respiratory system in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the sensors are magnetic sensors and wherein the adjustable inhalation air flow resistance and adjustable exhalation air flow resistance are provided with magnets (claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784